Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 14, 2015

                                      No. 04-15-00352-CV

                           IN THE INTEREST OF A.M.Y., ET AL.,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01855
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal of an order terminating the parental rights of each parent, the
child’s mother and father filed separate notices of appeal and separate briefs. The parents’ briefs
were filed on July 20, 2015. The State’s brief was due on August 10, 2015. See TEX. R. APP. P.
38.6(b).
       On August 11, 2015, the State filed a first motion for an extension of time to file its brief
until August 31, 2015, and advised the court the State will seek no further extensions.
        The State’s motion is GRANTED. See id. R. 38.6(d). The State must file its brief with
this court by August 31, 2015.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court